Citation Nr: 0117650	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  01-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to primary service connection for 
disequilibrium.  

2.  Entitlement to secondary service connection for 
disequilibrium.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from April 1958 to June 1965, 
and from November 1990 to June 1991.
 
The appeal arises from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in pertinent part denying service 
connection for disequilibrium as secondary to service-
connected hearing loss. 

However, in his claim for secondary service connection in 
October 1999, he stated that disequilibrium was secondary to 
his service-connected tinnitus as well as his service-
connected bilateral defective hearing.  In his November 2000 
notice of disagreement the veteran asserted that he was 
treated for disequilibrium while activated during operation 
Desert Storm.  It thus appears that his claim for service 
connection for disequilibrium is also made on a direct basis, 
a basis upon which the RO has not yet addressed the claim.  

The Board notes that the veteran has been represented by the 
Disabled American Veterans in this appeal.  However, in view 
of a defect in the power of attorney, no representative is 
currently recognized for the veteran.  


REMAND

The veteran's signed power of attorney within the claims 
folder, VA Form 21-22, initially showed Veterans of Foreign 
Wars as the veteran's authorized representative.  That VA 
Form 21-22 was submitted in November 1998.  At some time 
after completion of that power of attorney, and without 
further explanation, Veterans of Foreign Wars was lined out 
and Disabled American Veterans was penned in instead.  No 
amended form was submitted with an additional signature from 
the veteran authorizing any such change.  Thus, despite the 
fact that Disabled American Veterans has submitted documents 
in support of the veteran's current appeal, that organization 
cannot currently be recognized as the veteran's authorized 
representative.  Upon remand the veteran must be advised that 
unless and until he submits of a further power of attorney 
clarifying his selection of a representative, he must be 
deemed to be unrepresented.

The Board notes that the veteran alleged treatment for 
disequilibrium in Germany during his second period of service 
from November 1990 to June 1991.  However, service medical 
records from his second period of service are contained 
within the claims folder, and they include no complaints, 
findings, or diagnosis of disequilibrium.  

Outpatient treatment records show that the veteran was 
treated in 1998 and 1999 at VA facilities for complaints of 
falls due to disequilibrium.  In a February 1999 outpatient 
treatment record it was noted that the veteran had ataxia, 
and that a caloric irrigation failed to produce responses, 
indicating the presence of vestibular disease bilaterally.  
That physician assessed that the ataxia was probably 
multifactorial with mild peripheral neuropathy and vestibular 
disease.  

A VA CT imaging of the veteran's head in February 1999 was 
negative for defects of the internal auditory canals.  

The veteran was afforded a VA examination for diseases of the 
ears in February 2000.  On the report of that February 2000 
examination, the examiner noted that the veteran had a 
sensation of disequilibrium, and the examiner assessed that 
the disequilibrium was unrelated to the veteran's service-
connected hearing loss or tinnitus.  The examiner assessed a 
probable cerebellar dysfunction, possibly a prior cerebellar 
infarct.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  In other words secondary service 
connection may be granted for a nonservice-connected disorder 
which is aggravated by a service-connected disorder.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
inform him that he is considered 
unrepresented in his present appeal due 
to the above explained defect in his 
power of attorney, VA Form 21-22.  The 
veteran should be provided an additional 
VA Form 21-22, and asked to submit it 
completed with his choice of 
representative, if he so desires.  He 
should be informed that if he does not 
select a representative, he will be 
deemed unrepresented. 

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his disequilibrium 
at any time in the past, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder. 

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his disequilibrium. All 
clinical findings should be reported in 
detail.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should diagnose any current 
disequilibrium disorder, and provide 
opinions in answer to the following:  (a) 
Is it at least as likely as not that any 
current disequilibrium disorder developed 
during service from April 1958 to June 
1965 or during service from November 1990 
to June 1991; (b) is it at least as 
likely as not that any disequilibrium 
disorder is otherwise related to service 
including exposure to jet engine noise in 
service; (c) is it at least as likely as 
not that any disequilibrium disorder is 
caused by or aggravated by the veteran's 
service-connected bilateral defective 
hearing; (d) is it at least as likely as 
not that any disequilibrium disorder is 
caused by or aggravated by the veteran's 
service-connected tinnitus. 

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

5.  Thereafter, the RO should readjudicate 
the appealed issues.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with newly enacted 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



